Citation Nr: 1813179	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-22 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for chest pain.

2.  Entitlement to service connection for lumbosacral spine degenerative disease.

3.  Entitlement to service connection for a disorder manifested by tremors, to include as due to a medically unexplained multi-symptom illness (fibromyalgia).

4.  Entitlement to service connection for a disorder manifested by excessive sweating, to include as due to fibromyalgia.

5.  Entitlement to an evaluation separate from fibromyalgia for muscle and joint pain.

6.  Entitlement to an evaluation separate from fibromyalgia for sensitivity and pain to the skin.

7.  Entitlement to an evaluation separate from fibromyalgia for fatigue.

8.  Entitlement to a disability rating in excess of 40 percent for fibromyalgia.

9.  Entitlement to an evaluation separate from fibromyalgia for headaches.

10.  Entitlement to a rating in excess of 50 percent prior to December 9, 2015, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

11.  Entitlement to service connection for chest pain, claimed as difficulty catching breath and atypical chest pain.

12.  Entitlement to service connection for anxiety.

13.  Entitlement to service connection for depression.

14.  Entitlement to special monthly compensation (SMC) on the basis of the need for regular aid and attendance of another person, or at the housebound rate.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1993, to include service in Southwest Asia.

This case is before the Board of Veterans' Appeals (Board) on appeal from October 2014, June 2015, and June 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  All claims except for entitlement to an increased rating for fibromyalgia and entitlement to SMC were previously remanded by the Board in September 2016.  

With regard to the claim for an increased rating for PTSD, the Board notes that a November 2017 rating decision assigned a 70 percent rating, effective December 9, 2015.  As the RO did not assign the maximum disability rating possible for the entire period on appeal, the appeal remains before the Board and is recharacterized above.  See AB v. Brown, 6 Vet. App. 35 (1993).  The November 2017 rating decision also granted entitlement to a total disability rating due to individual unemployability (TDIU) and that claim is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A July 1993 rating decision denied a claim of entitlement to service connection for chest wall pain; the Veteran did not appeal that decision in a timely manner and no new and material evidence was submitted within one year of the rating decision.

2.  Evidence received since the July 1993 rating decision is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for chest wall pain, also claimed as difficulty catching breath and atypical chest pain.

3.  The preponderance of the evidence weighs against a finding that lumbosacral spine degenerative disease was incurred in active service, manifested within one year of separation from active service, or is otherwise etiologically related to military service.

4.  The preponderance of the evidence weighs against a finding that the Veteran has a disorder manifested by tremors related to active service or due to a medically unexplained multi-symptom illness (fibromyalgia).

5.  The preponderance of the evidence weighs against a finding that the Veteran has a disorder manifested by excessive sweating related to active service or due to fibromyalgia.

6.  Diagnostic Code 5052 is the most appropriate for rating for symptoms of joint, muscle, and skin pain and tender points, also characterized as sensitivity; such disability ratings for each painful joint and skin would constitute prohibited pyramiding.

7.  Diagnostic Code 5052 is the most appropriate for rating for the Veteran's symptom of chronic fatigue; any separate rating for fatigue would constitute prohibited pyramiding.

8.  The Veteran is currently receiving the maximum schedular rating assignable under Diagnostic Code 5025 for fibromyalgia. 

9.  During the appeal period, the Veteran's headaches most nearly approximated characteristic prostrating attacks occurring on an average once a month over the last several months.

10.  The Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas throughout the appeal period.

11.  The probative evidence of record demonstrates that difficulty catching breath and atypical chest pain, anxiety, and depression are related to service-connected PTSD.  

12.  The Veteran service-connected disabilities do not include anatomical loss of any feet or hands or blindness in both eyes and he is not shown to have been rendered bedridden, permanently housebound, in a nursing home, or helpless as the result of his disabilities; he is not shown to be precluded from caring for his daily personal needs such as dressing, toileting and feeding himself or otherwise protecting himself from the hazards and dangers incident to his daily environment without the regular assistance of another person.


CONCLUSIONS OF LAW

1.  The July 1993 rating decision is final.  38 U.S.C. § 7105(c) (1990); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently, 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for chest pain.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017). 

3.  The criteria for service connection for lumbosacral spine degenerative disease have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a disorder manifested by tremors have not been met.  38 U.S.C. §§ 1101, 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

5.  The criteria for service connection for a disorder manifested by excessive sweating have not been met.  38 U.S.C. §§ 1101, 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

6.  The criteria for a separate rating from fibromyalgia for joint and muscle pain and tender points are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5025 (2017).

7.  The criteria for a separate rating from fibromyalgia for skin pain and tender points are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5025 (2017).

8.  The criteria for a separate rating from fibromyalgia for fatigue are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5025 (2017).

9.  The criteria for an evaluation in excess of 40 percent for fibromyalgia are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2017).

10.  The criteria for a separate 30 percent rating, but not higher, for headaches are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

11.  The criteria for an initial evaluation of 70 percent, but not higher, for PTSD have been met prior to December 9, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

12.  The criteria for an evaluation in excess of 70 percent for PTSD have not been met since December 9, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

13.  The criteria for service connection for difficulty catching breath and atypical chest pain as part of the Veteran's service-connected PTSD have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.14, 4.130, Diagnostic Code 9411 (2017).

14.  The criteria for service connection for anxiety as part of the Veteran's service-connected PTSD have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.14, 4.130, Diagnostic Code 9411 (2017).

15.  The criteria for service connection for depression as part of the Veteran's service-connected PTSD have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.14, 4.130, Diagnostic Code 9411 (2017).

16.  The criteria for SMC by reason of being in need of regular aid and attendance or being housebound have not been met.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. New and material evidence

The Veteran's initial claim for service connection for chest wall pain was denied in a July 1993 rating decision.  In August 2013, the Veteran filed claims of entitlement to service connection for difficulty catching breath and unexplained chest pain that were construed as a claim to reopen.  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The RO's July 1993 decision denied entitlement to service connection for chest wall pain due to lack of evidence of a chronic disability.  The Veteran was provided notice of the decision and his appellate rights but did not appeal the decision in a timely manner or submit relevant evidence within one year of the notification of the decision.  Therefore, the decision is final.  38 U.S.C. § 7105(c) (1990); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently, 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

The evidence received since the July 1993 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the new evidence includes VA treatment records, private treatment records, VA examination reports, and lay evidence.  Notably, the evidence includes an October 2014 VA examination report that finds chest pain to be a manifestation of panic attacks associated with service-connected PTSD.  The new evidence raises a reasonable possibility of substantiating the claim as it supports a new theory of entitlement to service connection.  As a result, the Board finds that the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the claim of entitlement to service connection for chest pain is reopened.  Justus, 3 Vet. App. at 512-513.

Accordingly, the claim for service connection for chest pain is reopened and will be considered on the merits.  

II. Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Arthritis is considered by VA to be a chronic disease.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

Lumbosacral spine degenerative disease

The Veteran contends that his low back pain, diagnosed as lumbosacral spine arthritis, is etiologically related to his active service.  To the extent that the Veteran's contentions regarding chronic joint and muscle pain overlap with his assertions of low back pain, the Board notes that his contentions regarding chronic pain due to service in Southwest Asia under 38 C.F.R. § 3.317, to include as due to service-connected fibromyalgia, are addressed in the section regarding increased and separate ratings for fibromyalgia below.

Service treatment records (STRs) indicate the Veteran reported low back pain for three days with no history of trauma or injury in September 1989 that was assessed as a muscle strain.  A March 1990 STR also reported complaints of back pain described as an inability to bend over due to shortness of breath and pain when bending.

Initially, the Board finds the preponderance of the evidence is against a finding that the Veteran's lumbosacral spine arthritis, diagnosed in an October 2014 VA examination, was incurred during active service or within one year of separation from service.  STRs do not note any treatment or diagnosis for low back arthritis and the medical evidence indicates low back arthritis was first noted in 2010 and confirmed in a July 2014 private X-ray report, more than one year after the Veteran's separation in March 1993.  As such, the probative evidence of record establishes that the Veteran's low back arthritis was not present in service or within one year of separation from active service.  Rather, the evidence demonstrates that arthritis began around 2010 and the Veteran has not alleged that he was diagnosed or treated for arthritis in service or within one year after his March 1993 discharge from service.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338. 

Further, the Board finds that the preponderance of the evidence is against a finding that the Veteran's lumbosacral spine arthritis had onset in service or is otherwise related to service.  In this regard, there is no positive medical evidence supporting a link between active service and current lumbosacral spine arthritis.  Rather, the evidence indicates the back disability is related to multiple post-service work-related injuries.  The October 2014 VA examiner reviewed the Veteran's medical history for treatment of back pain that included injuries in 1996, 2007, and 2008 and his lay statements and found back pain was unrelated to service in Southwest Asia but was due to spine degeneration noted in an April 2010 private treatment record.  The other medical evidence of record is consistent with a finding that back arthritis was unrelated to service, to include a March and April 2007 private treatment records noting onset of low back pain since an at-home injury with chronic low back pain since 1996 and an October 2008 private medical record indicating low back pain due to an additional injury.  Further, an October 2016 VA examination found back pain was separate from service-connected fibromyalgia based on the Veteran's medical history regarding low back pain, which included work-related injuries in March 2007, March 2014, and July 2014, and noted that a 1996 work-related injury to the right arm with shoulder dislocation caused chronic pain and decreased mobility.  Finally, the Veteran's private medical provider indicated that he treated the Veteran since 2002 and that his thoracic back pain was likely related to a long thoracic nerve injury.

The Board acknowledges the Veteran's lay statements of intermittent back pain since service and notes that even though the Veteran may sincerely believe that lumbosacral spine degenerative disease is related to service, there is no indication that he has the training or experience required to render a competent opinion linking the disorder to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In summary, the preponderance of the evidence is against a finding that the lumbosacral spine degenerative disease was caused or aggravated by service.  Thus, the claim for service connection is denied.  

Tremors and excessive sweating

The Board notes that the Veteran has contended service connection and/or separate compensable ratings are warranted for symptomatology described as tremors and excessive sweating due to a medically unexplained chronic multisymptom illness, diagnosed as fibromyalgia.

The Board notes that service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from undiagnosed illness or a medically unexplained chronic multisymptom illness that became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i)-(ii).  The Veteran's personnel records confirm that he served in Southwest Asia from October 1990 to April 1991.  

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  In addition, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  

A chronic disability does not meet the statutory requirements of 38 C.F.R. § 3.317 if there is affirmative evidence that the disability was not incurred during active military service in the Southwest Asia theater of operations; or if there is affirmative evidence that the disability was caused by a supervening condition or event or was due to the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7)(i)-(iii).  

The Board has considered the provisions of the law regarding Persian Gulf War veterans, but concludes that the preponderance of the evidence is against finding that the Veteran's tremors or excessive sweating are an undiagnosed illness or manifestation of a medically unexplained chronic multisymptom illness, to include fibromyalgia, as objective indications of tremors or excessive sweating were not present as required under 38 C.F.R. § 3.317. 

With regard to tremors, the Board finds a May 2015 opinion to be probative evidence against the claim.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.).  The May 2015 examiner reviewed the Veteran's reports of tremors in his hands, legs, and sometimes his entire body that occurred a few times per day that was not necessarily associated with activity and had not been diagnosed or treated, but found no evidence of tremor at the examination or in the service records.  The examiner explained that although the Veteran reported tremors for 10 years in January 2015, he was not diagnosed or treated, there was no evidence of Parkinson's disease, and due to the infrequent recurrence, lack of verification in any medical record, and lack of treatment until January 2015, it was unlikely that Gulf War experience had any impact on development of a tremor.  The Board notes the other evidence of record is generally consistent with the May 2015 opinion.  A September 2013 private medical record noted the Veteran's reports of intermittent tremors that felt as though they came from deep within his body and were unpredictable and uncontrollable but an October 2014 VA examiner reviewed the Veteran's reports of tremors but found no evidence of tremor on examination or peripheral nerve condition, with normal muscle strength, deep tendon reflexes, and sensory and concluded that any tremors were related to PTSD.  Moreover, an October 2016 VA examination noted normal bilateral upper and lower extremity strength and found no tremors and a May 2017 VA treatment record documented no tremors or weakness.  Therefore, the Board concludes that the preponderance of the evidence does not support a finding of any objective indications of a chronic disability manifested by tremors.  The Board notes that even if an objective indication was found, the preponderance of the evidence is against a finding that the symptoms are due to service in Southwest Asia; as such the provisions of law regarding Persian Gulf War veterans are inapplicable.  See 38 C.F.R. § 3.317(a)(1)(i)-(ii).

With regard to excessive sweating, the Veteran reported in an October 2014 examination that he had symptoms of sweating hands and head while working and sleeping.  The examiner found no evidence of hyperhidrosis on examination and concluded that any excessive sweating was a symptom of PTSD.  A May 2015 examination noted the Veteran's reports that he sweat all over at night and while working in a factory, but also found no evidence of excessive sweating on examination, noted no complaints or treatment for excessive sweating, or evidence of a chronic condition.  As the preponderance of the evidence does not support a finding of any objective indications of a chronic disability manifested by excessive sweating due to service in Southwest Asia, the provisions of law regarding Persian Gulf War veterans are again inapplicable.  See 38 C.F.R. § 3.317(a)(1)(i)-(ii).

The Board notes that entitlement to service connection may also be found on a direct basis.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed Cir 1994).  However, the Board finds the October 2014 and May 2015 VA opinions to be highly probative.  See Guerrieri, 4 Vet. App. at 470-71; see also Prejean, 13 Vet. App. at 448-49.  Here, the examiners are a VA physician's assistant and physician, respectively, that possess the necessary education, training, and expertise to provide the opinions, reflect a review of the Veteran's claims file, to include the Veteran's lay statements, and provide persuasive rationale that the Veteran did not have diagnosed disorders accounting for symptoms of tremors or excessive sweating and any complaints of tremors were not attributed to service.  The Board concludes that the preponderance of the evidence establishes that the Veteran did not have a disorder manifested by tremors and/or excessive sweating during the period on appeal.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a present disability due to disease or injury, there can be no valid claim.).

The Board acknowledges the Veteran's lay statements that he noticed tremors and excessive sweating since a deployment in Southwest Asia.  Although the Veteran may sincerely believe that he has a disorder manifested by tremors and/or excessive sweating, he is not competent to provide a diagnosis.  See Jandreau, 492 F.3d at 1377.  

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine is therefore not applicable, and the claims for service connection for a disorder manifested by tremors and/or excessive sweating, to include as due to a medically unexplained multisymptom illness, must be denied.  See 38 U.S.C. § 5107(b); see also Gilbert, 1 Vet. App. at 55-57.


III. Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

Fibromyalgia with joint and muscle pain, sensitivity and pain to skin, and fatigue

The Veteran has filed claims for a rating in excess of 40 percent for fibromyalgia as well as separate compensable ratings for (1) joint and muscle pain, (2) sensitivity and pain to skin, and (3) fatigue.  His additional assertions that separate disability ratings from fibromyalgia are warranted for headaches, chest pain, tremors, excessive sweating are addressed above and in the sections below.

Fibromyalgia is rated under Diagnostic Code 5025, with symptoms of widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A maximum 40 percent rating is assigned for symptoms which are constant, or nearly constant, and refractory to therapy.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

The Veteran is currently receiving a 40 percent rating for fibromyalgia incurred during his service in Saudi Arabia.  Initially, the Board concludes that the symptomatology claimed as joint and muscle pain, sensitivity and pain to skin, and fatigue are contemplated by the 40 percent rating under Diagnostic Code 5025.  

With regard to the claims for separate ratings for muscle and joint pain and for sensitivity and pain to skin, the Veteran reported widespread muscle and joint pain and tenderness since service in the Persian Gulf.  He also described intermittent pain and sensitivity involving the skin as part of widespread pain and tender points.  Diagnostic Code 5025 specifically accounts for musculoskeletal pain and tender points.  Further, there is evidence that other diagnosed disabilities, such as cervical spine and lumbosacral spine arthritis, vitamin D deficiency, and residuals of a right shoulder injury are causing some symptoms, to include pain.  Overall, the Board finds that the 40 percent rating under Diagnostic Code 5025 is the appropriate rating and compensates for the muscle, joint, and skin pain, tenderness, and sensitivity the Veteran feels.  Separate ratings for each painful joint and the skin would not be appropriate because the Veteran is specifically being compensated at the maximum level for his widespread musculoskeletal pain and tender points under Diagnostic Code 5025.  The assignment of separate ratings for the same manifestation of disability, specifically pain, tenderness, or sensitivity, under multiple diagnostic codes, would constitute prohibited pyramiding contrary to the provisions of 38 C.F.R. § 4.14.  

With regard to the claim for a separate rating for fatigue, the Veteran reported chronic fatigue that resulted in difficulty staying awake while driving and sitting with difficulty staying asleep due to nightmares and insomnia.  The evidence is against a finding that the Veteran has a separate diagnosis of chronic fatigue syndrome (CFS) or that his fatigue symptoms are compensably disabling at any time during the appeal period.  See 38 C.F.R. §§ 4.88a, 4.88b, Diagnostic Code 6354.  In this regard, the Board finds the May 2015 VA Gulf War examination finding complaints of chronic fatigue were due to fibromyalgia but that the symptoms were not CFS to be probative evidence against the claim.  See Guerrieri, 4 Vet. App. at 470-71; see also Prejean, 13 Vet. App. at 448-49.  The examiner explained that a diagnosis of CFS was not confirmed by a primary care physician or rheumatologist and that the Veteran's symptom of nearly constant chronic fatigue reduced daily activity level by half of his pre-illness levels but did not result in periods of incapacitation or require continuous medication.  Further, there is evidence that other diagnosed disabilities, such as PTSD, are causing some fatigue, to include as a result of sleep disturbance and nightmares.  Overall, the Board concludes that the Veteran's symptoms of chronic fatigue do not reach the level of severity required for a compensable rating under Diagnostic Code 6354 for CFS.  The rating under Diagnostic Code 5025 accounts for the fatigue the Veteran feels and a separate rating for chronic fatigue is not appropriate.  

Moreover, as the Veteran is in receipt of the maximum disability rating for fibromyalgia, the Board finds that the criteria for an increased evaluation in excess of 40 percent are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  The Board has considered whether there is any other schedular basis for granting a higher rating but has found none as the preponderance of the evidence supports a finding that the Veteran's symptomatology is contemplated and accounted for in his rating for fibromyalgia with widespread musculoskeletal pain and tender points, with associated fatigue that are constant, or nearly so, and refractory to therapy.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55.

Headaches

With regard to the Veteran's contentions that a separate compensable evaluation for headaches, the Board finds he meets the criteria for a 30 percent rating.

Headaches are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which assigns a 10 percent rating for migraines with characteristic prostrating attacks averaging one in 2 months over the previous several months; a 30 percent rating for migraines with characteristic prostrating attacks occurring on an average once a month over the previous several months; and a maximum 50 percent rating for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd ed. 2012) (defining prostration as "extreme exhaustion or powerlessness").   

Overall, the Board finds that assignment of a separate rating for headaches is warranted.  The evidence suggests the Veteran's headaches are related to exposures in the Gulf War and the evidence throughout the appeal period suggests such symptoms are compensably disabling under Diagnostic Code 8100.  Specifically, an August 2013 private treatment record found headaches were likely due to Gulf War syndrome while a February 2015 VA examiner opined headaches were not related to service-connected PTSD.  In addition, Diagnostic Code 5025 allows for rating musculoskeletal pain " with or without associated . . . headache . . ."  As such, assigning a separate rating for these symptoms does not constitute prohibited pyramiding contrary to 38 C.F.R. § 4.14.

The Board finds the Veteran's headaches most nearly approximated the criteria for a 30 percent rating throughout the appeal period.  In this regard, at an October 2014 examination, the examiner noted the Veteran's reports of cluster and general headaches with severe headaches about once per month that the examiner found resulted in characteristic prostrating migraine pain but not productive of severe economic inadaptability.  A May 2015 examiner noted the Veteran's statements of some incapacitating headaches and found headache pain was not prostrating but resulted in missing work about two days per month and that he was unable to complete activities of daily living with bad headaches two to three times per month.  The Board concludes that this description of the Veteran's headaches most nearly approximates prostrating attacks once per month over several months.  See 38 C.F.R. § 4.7; DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531.  Further, the other evidence of record is consistent with a 30 percent evaluation.  A July 2011 private medical record noted a headache for two days with visual changes that worsened when bending forward and some difficulty with balance and an August 2017 VA treatment record reported headaches 7 times per week.  Resolving all doubt in the Veteran's favor, the Board finds the evidence demonstrates headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months and a 30 percent rating is granted.

The Board finds a rating in excess of 30 percent is not warranted as the evidence is against a finding that the Veteran's headaches were very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  At most, the Veteran has described prostrating headaches a few days per month that resulted in missed work about 2 days per month.  Overall, the Board finds that the Veteran's headaches did not more nearly approximate the criteria for a 50 percent rating.  38 C.F.R. § 4.7.   

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55.

PTSD

In the October 2014 rating decision on appeal, the Veteran was granted service connection for PTSD, effective August 27, 2013, and assigned a 30 percent evaluation.  The Veteran disagreed and a 50 percent evaluation was granted throughout the appeal period in a June 2015 rating decision.  A November 2017 rating decision increased the rating to 70 percent, effective December 9, 2015.

PTSD is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130, which assigns ratings based upon the amount of social and occupational impairment.  

The Board finds the Veteran's PTSD most nearly approximates occupational and social impairment with deficiencies in most areas throughout the appeal period.  See 38 C.F.R. § 4.7.  In this regard, the Board finds the evidence supports the Veteran's symptoms included suicidal ideation, obsessional rituals which interfere with routine activities, near-continuous panic that affects the ability to function independently, appropriately, and effectively, and difficulty adapting to stressful circumstances.  Here, a September 2014 VA examination noted symptoms such as a constant concern with the safety of his children and spouse, anger outbursts about irrational things, no patience with others, transient suicidal ideation, depressed mood, anxiety, suspiciousness, panic attacks more than once a week characterized by chest pain, inability to catch his breath, and body shaking, chronic sleep impairment, and constricted, intense affect.  The Veteran's wife indicated he was constantly on guard, withdrawn, untrusting, depressed, isolated, unable to sleep due to nightmares, and had loaded guns in each room and vehicle and a short temper that gradually worsened over time.  His brother-in-law also reported observing the Veteran overly concerned with safety and security, checking locks on windows and doors, with difficulty controlling his temper and being withdrawn, depressed, and anxious.  His sister-in-law noted that he moved with his wife to a secluded home, exhibited hypervigilant behavior, was constantly busy and planning for catastrophe, and did not spend any nights away from home.  These symptoms are in line with the assignment of a 70 percent disability rating and are consistent with the other evidence of record, to include a December 2015 VA disability benefits questionnaire (DBQ) that reported symptoms of depressed mood, anxiety, near-continuous panic or depression, chronic sleep impairment, mild memory loss, flattened affect, and impaired impulse control resulted in disturbances of motivation and mood, difficulty adapting to stressful circumstances with loss of enjoyment in activities, and appeared suspicious, vigilant, and insecure over the course of the social interaction.

A 100 percent rating is not warranted as the overall disability picture does not more nearly approximate total occupational and social impairment at any point during the appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.130, General Rating Formula for Mental Disorders.  The evidence of record does not demonstrate that the Veteran's PTSD has been manifested by symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Rather, the December 2015 DBQ noted the Veteran exhibited normal attention, variable concentration, and reported increased trouble with short and long-term memory, but had normal speech, appropriate thought content, no overt hallucinations, and average judgement.  An October 2016 VA examination noted the Veteran had strong support from his relationship with his wife and had relationships with his two children but noted that he was overprotective of his family members that could lead to tension, that he did not have any other friends, and that the Veteran attended to his appearance and personal hygiene, had restless psychomotor activity, normal speech, mildly agitated affect, stable mood, fully oriented, with normal attention.  In addition, the Veteran reported he did not trust anyone and often felt angry but denied actual altercations with other people on a regular basis and noted that his wife helped him calm down.  The other evidence of record is consistent with these findings.  

At most, the evidence of record indicates the Veteran had flattened affect, near-continuous panic affecting his ability to function appropriately and obsessional rituals which interfered with routine activities.  Specifically, the medical evidence has demonstrated ongoing panic attacks as noted in a September 2014 DBQ that found panic attacks one or twice per week were characterized by chest pains "like a knife is being stuck between shoulder blades," with difficulty catching his breath, body shakes, and numbness in his arms.  Further, the October 2014 VA examiner noted the Veteran was very protective of his wife, felt anxious when they were not together, and was observed as very anxious about his wife's safety during the interview after a fire alarm, which was confirmed by a September 2017 DBQ that noted the Veteran's anxiety level significantly increased specifically when talking about his family; however, this does not amount to grossly inappropriate behavior as contemplated in the 100 percent rating criteria.  Id.  Moreover, the September 2017 examiner concluded that the overall level of impairment, even including the problems with relationships and angry outbursts, amounted to occupational and social impairment with reduced reliability and productivity.  Total social impairment is not approximated in this case.  

Therefore, the Board resolves all reasonable doubt in the Veteran's favor and finds PTSD more nearly approximates the criteria for a 70 percent evaluation throughout the appeal period.  38 C.F.R. §§ 4.3, 4.7 (2017).  

Symptoms of difficulty catching breath and atypical chest pain, anxiety, and depression

The Board notes the Veteran contentions that service connection and separate ratings should be awarded for difficulty catching breath and atypical chest pain, anxiety, and depression, and concludes that the symptomatology is related to service as part of the Veteran's disability picture for PTSD and contemplated by the 70 percent rating under Diagnostic Code 9411.  

With regard to the claims for service connection for anxiety and depression, the Veteran reported ongoing depressed mood and anxiety that were also described as irritability, hypervigilance, anger issues, sleep disturbance, nightmares, flashbacks, and paranoia.  The Board finds all of those symptoms have been attributed to the Veteran's overall disability picture associated with service-connected PTSD.  To that extent, service connection for anxiety and depression is granted.  However, the Board notes that the General Rating Formula for Mental Disorders provides for an evaluation based on the overall disability picture and that the 70 percent rating described above under Diagnostic Code 9411 compensates for anxiety and depression.  38 C.F.R. § 4.130.

With regard to the claim for service connection for difficulty catching breath and atypical chest pain, the Board acknowledges the Veteran's contentions that these symptoms are related to the Veteran's fibromyalgia or otherwise related to service in the Persian Gulf.  However, the Board concludes that the probative evidence of record demonstrates that the Veteran's symptoms are related to panic attacks and associated with service-connected PTSD.  In this regard, the Board finds the October 2014 VA examination report to be highly probative, as the examiner reviewed the Veteran's claims file, to include his lay statements, and concluded that the Veteran's symptoms of chest pain were manifestations of panic attacks and physical symptoms associated with his PTSD.  See Guerrieri, 4 Vet. App. at 470-71; see also Prejean, 13 Vet. App. at 448-49.  The examiner described panic attacks that occurred once or twice per week as chest pain like a knife was being stuck between shoulder blades, inability to catch breath, body shaking, and numbness in the arms that the Veteran has gone to the emergency room for.  In support of the opinion the examiner also noted that the Veteran's chest hurt and he experienced shortness of breath after waking from bad dreams and that he may shake or have chest pains when thinking about stressful incidents.  The Board notes that the other medical evidence of record is generally consistent with the October 2014 examiner's findings, to include a May 2015 Gulf War examination that noted periodic chest pain and shortness of breath about three or four times per month with negative cardiac workup may be related to anxiety and panic attacks and an October 2015 VA treatment record noting PTSD included chronic atypical chest pain as nuclear stress tests and an electrocardiogram were within normal limits.  

The Board acknowledges the Veteran's lay statements that he has chest pain and that he sincerely believes it to be a manifestation of undiagnosed illness due to service in the Persian Gulf, but notes that there is no indication that he has the training or experience required to render a competent opinion on the etiology of his symptoms.  See Jandreau, 492 F.3d at 1377.  The competent evidence of record supports a finding that the Veteran's symptoms of difficulty catching breath and atypical chest pain are related to his service-connected PTSD.  To that extent, service connection is warranted.  However, the Board finds Diagnostic Code 9411 most appropriately encompasses the symptomatology, as there is no medical evidence in support of additional cardiac disability to warrant rating under any other diagnostic code.  As such, the 70 percent rating under Diagnostic Code 9411 compensates for the difficulty catching breath and atypical chest pain the Veteran feels as a manifestation of panic attacks and a separate rating may not be assigned for the same manifestation of disability.  See 38 C.F.R. § 4.14; Brady v. Brown, 4 Vet. App. at 206.

IV. SMC

The Veteran contends that he is entitled to SMC because he required the regular aid and attendance of another person, namely, his wife.  He specifically asserts that he is unable to leave the home without his wife's assistance due to anger and anxiety caused by service-connected PTSD. 

Special monthly compensation is payable under 38 U.S.C. § 1114(l) (2012) if, as the result of service-connected disability, a veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).  A person will be considered in need of regular aid and attendance if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or, (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The criteria for determining need for aid and attendance is based on consideration of the following factors:  (1) inability of a veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of a veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; (5) physical or mental incapacity which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment; or (6) "bedridden."  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran was unable to perform should be considered in connection with his former condition as a whole.  It is only necessary that the evidence establish that the veteran was so helpless as to need regular aid and attendance, not that there be a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in 38 C.F.R. § 3.352(a) must be present to grant SMC based on the need for aid and attendance).

An individual who is bedridden shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for a lesser or greater portion of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).  A person will be considered to be permanently housebound when he is substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises by reason of a disability or disabilities reasonably certain to remain throughout his lifetime.  38 C.F.R. § 3.351(d).

Service connection is currently in effect for PTSD with anxiety, depression, and chest pain; fibromyalgia with fatigue, muscle and joint pain, headaches, and skin sensitivity; and tinnitus.  

The Board finds that the evidence of record does not support that the Veteran is housebound or requires the regular aid and attendance of another person.  The Board finds the preponderance of the evidence against finding that the Veteran is substantially confined to his home or immediate premises by reason of his service-connected disabilities or that he requires assistance on a daily basis to protect from hazards incident to his daily environment.  Specifically, a February 2016 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance noted the Veteran was 46 years old with normal nutrition and gait and diagnoses of lumbar radiculopathy, fibromyalgia, chronic pain, tinnitus, and PTSD.  PTSD was noted as the sole disability restricting his functioning; he was not noted to be confined to bed or legally blind and was otherwise able to independently perform his activities of daily living.  The examination report specifically indicated that the Veteran was able to feed himself, prepare his own meals, manage his financial affairs, and was not in need of assistance in bathing or tending to other hygiene needs, nursing home care, or mediation management.  The Veteran was noted to have normal posture and balance and had some restricted range of motion of the non-service connected cervical spine and bilateral shoulders and leg and low back pain with sitting and standing more than 10 to 15 minutes at a time, with decreased range of motion in the spine but normal trunk movement.  The examiner found service-connected PTSD limited social interactions but found the Veteran could leave home independently with the caveat of needing his wife to offset the effects of PTSD, specifically his anger, while dealing with the public.  The Veteran's wife also reported that he had difficulty walking and completing simple tasks due to pain and that he relied on her to mitigate his anger and anxiety while in town and to keep him awake due to his fatigue.  A November 2015 private assessment on the Veteran's residual functional capacity to do work-related activities indicated PTSD, fibromyalgia, and tinnitus resulted in a consistent ability to stand, walk, and sit for less than two hours; a January 2016 corresponding vocational assessment indicated that fibromyalgia limited his ability to stand for more than 10 minutes, lift ten pounds from the floor to the counter, and cause trouble opening cereal bags and jars but that he was able to complete activities of daily living with some difficulty getting in and out of a tub, climbing a flight of stairs, and maintaining his property.  A September 2017 mental health DBQ indicated the Veteran's PTSD would cause difficulty functioning within a group of people due to anger and irritation but found the Veteran was capable of managing his financial affairs and a September 2017 fibromyalgia DBQ indicated diffuse pain prevented manual labor and fatigue impacted sedentary labor.  

The other evidence of record is consistent with the above and indicates that it is helpful if Veteran has his wife accompanying him when he has interactions with the public due to PTSD; however, he does not have an inability to feed himself, dress or undress himself without assistance, keep himself clean and presentable, or attend to the wants of nature without assistance.  The aid and attendance examination report submitted by the private physician indicates that he is able to leave his home whenever he chooses and that he is not wholly precluded from leaving without being accompanied by his wife.  Regular care or assistance is not necessary to keep the Veteran safe and he is not confined to his bed or home.  As the preponderance of the evidence is against the claim for SMC based on the need for regular aid and attendance or being housebound; the benefit-of-the-doubt rule does not apply and special monthly compensation is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for chest pain is reopened and, to that extent, the appeal is granted.

Service connection for lumbosacral spine degenerative disease is denied.

Service connection for a disorder manifested by tremors is denied.

Service connection for a disorder manifested by excessive sweating is denied.

Entitlement to a separate rating for muscle and joint pain is denied.

Entitlement to a separate rating for sensitivity and pain to skin is denied.

Entitlement to a separate rating for fatigue is denied.

Entitlement to a rating in excess of 40 percent for fibromyalgia is denied.

Entitlement to a separate 30 percent rating for headaches is granted, subject to the laws and regulations governing the award of monetary benefits.

A 70 percent rating, but not higher, for PTSD is granted prior to December 9, 2015, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 70 percent for PTSD is denied since December 9, 2015.

Service connection for difficulty catching breath and atypical chest pain is granted as part of the Veteran's panic attacks associated with PTSD.

Service connection for anxiety is granted as part of the Veteran's PTSD.

Service connection for depression is granted as part of the Veteran's PTSD.

Entitlement to SMC based on the need for the regular aid and attendance of another person or on account of housebound status is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


